





Exhibit 10.42




NEW JOB SUMMARY
FOR
LANCE BERRY


DATE:
December 7, 2018



POSITION:
Executive Vice President, Chief Operations & Chief Financial Officer

    
REPORTING TO:
Bob Palmisano    



SALARY:
$515,000 annual salary, less withholdings for Federal, FICA, and State taxes



PAY FREQUENCY:
Bi-Weekly



EMPLOYEE
INCENTIVE PLAN:
You are eligible to participate in the Employee Incentive Plan with a target
payout of 75% of your eligible earnings. The actual payout for this period will
be dependent upon business performance as well as your individual performance.



EQUITY:
Subject to Board of Directors approval and the terms of the Company’s equity
incentive plan, you will be eligible for an equity grant under our long-term
incentive grant guidelines.  The target grant for your role is 275% of base
salary, but your actual equity grant may be above or below your target depending
on, among other factors, final recommendation and approval by the Board and
shares available under our equity incentive plan.



RELATIONSHIP TO
OTHER
AGREEMENTS:
Except for the terms of your new position, as described above, this letter
agreement does not constitute a contract of employment for a specific term, you
remain an employee at will, and this letter agreement does not change or modify
any other existing agreements between you and the Company or any subsidiary,
which agreements will remain in full force and effect in accordance with their
existing terms.



EFFECTIVE DATE:
January 1, 2019    



Congratulations on your new opportunity as EVP, Chief Operations and Chief
Financial Officer. I believe this role offers a unique opportunity for you to
help us build a successful enterprise with a Team that is committed to our
Customers, Employees, and Shareholders. I have no doubt Wright will continue to
be a vehicle for growth, excitement, and success and that your contributions
will be instrumental in achieving that.















--------------------------------------------------------------------------------





Kindest Regards,




/s/ Robert J. Palmisono
Robert J. Palmisano
President and Chief Executive Officer




I, Lance Berry, accept this offer of employment and agree to the terms and
conditions outlined in this letter.




/s/ Lance Berry                                December 7, 2018
Executive Signature                                Date









